11/29Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 11/29/2021 is entered. Claims 1, 2 and 17 are amended. Claims 1-20 are pending for examination. Claims 1 and 17 are independent claims. Claims 2--16 depend from claim 1 and claims 18-20 depend from claim 17.

Response to Arguments
2.	Applicant’s arguments, see Remarks page 9 , filed  11/29/2021 with respect to rejection of claims 1-20 under 35 USC 112(b) have been fully considered and are persuasive in view of the current amendments to claims 1, 2, and 17 which were discussed in the Non-Final rejection mailed 10/18/2021.  The rejection of claims 1-20 under 35 USC 112(b) has been withdrawn. 

3.	 Patent eligibility: Claims 1-20 are patent eligible as already discussed in the Non-Final rejection mailed 10/18/2021, see pages 7-8.

4.	Continuity:	This application filed 07/16/2020 is a continuation of 15821362, filed 11/22/2017, now U.S. Patent #10719860. 

4.	Since this Application is a continuation of Application # 15821362, filed 11/22/2017, now U.S. Patent #10719860, Examiner has considered and reviewed the claims of both the Patent’860 and of the instant claim. No double patenting rejection exists, see the analysis discussed in the Non-Final rejection mailed 10/18/2021, and see pages 4-6.


Allowable Subject Matter
5.	Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs filed 04/30/2021, 07/28/2021; and reviewed parent application # 15821362, filed 11/22/2017, now U.S. Patent #10719860 .
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final rejection mailed 10/18/2021 including only 35 USC 112(b) rejection and consideration of the parent application # 15821362, filed 11/22/2017, now U.S. Patent #10719860 and the applicant’s replies filed 11/29/2021 including amendments to claims 1, 2, and17 overcoming the rejection of claims 1-20 under 35 USC 112(b) make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

With reference independent claims 1 and 17, the prior art of record, alone or combined neither teaches nor renders obvious, specifically the limitations, “identifying item characteristics associated with an item, a first item characteristic being determined from data representing a product characteristic configured to identify at least one of a product classification, a product type, and a product cost per unit, at least a portion of the data representing the product characteristic being received from a user’s mobile computing device in data communication with and at an adaptive distribution platform, the adaptive distribution problem being configured to  provide facilitate adaptive scheduling services including replenishment services for multiple networked entities, the adaptive distribution platform being configured to cause generation of hybrid web pages that integrates interface portions originating at the adaptive distribution platform and a networked entity that includes a merchant computing system, and determining, using the adaptive distribution platform to determine a predicted event associated with depletion of the item, a frequency based on at least an item characteristic at which the item is scheduled for distribution in association with a subset of subscriber accounts,”, as a whole with the rest of the limitations recited in the independent claims 1 and 17. 
The reasons for allowance for the dependent claims 2-16 and 18-20 are the same as established for their base claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6      Best prior art references:	
           (i)    Combination of teachings of Allen et al. [US Patent 9,659,310; hereinafter Allen] and Concannon et al. [US PG-PUB 20160275530 [hereinafter Concannon] cited in the parent Application 15821362, which is now US Patent# 107198601.
           Allen teaches [see Figs 2-3, col.3, line 52-col.5, line 3] an electronic retailer 202 receives a subscription request for an item from a user 204 via a network 206, which can be a subscription request for an item or for a web page containing information about the item or a related item. The electronic retailer 202 retrieves data from a user profile 208 and based on the user profile 208, analyzes purchase statistics 210 and an items data store 212 to determine a subscription frequency for that item for other users having at least one similarity vector to the user profile 208.

         Allen does not teach identifying item characteristics associated with an item, a first item characteristic being determined from data representing a product characteristic configured to identify at least one of a product classification, a product type, and a product cost per unit, at least a portion of the data representing the product characteristic being received from a mobile computing device in data communication with and at an adaptive distribution platform, determining, using the adaptive distribution platform to determine a predicted event associated with depletion of the item, a frequency based on at least an item characteristic at which the item is scheduled for distribution in association with a subset of subscriber accounts, and that the subscription offer/recommendation for a subscription frequency is presented to a user at a mobile device.        
         (ii) Concannon teaches [see abstract] a system for determining an amount of item that remains in the possession of a consumer for an automatic item subscription system, as well as a subsequent replacement date for that item. The remaining item amount can be determined from a consumption rate based on cluster data or data representing trends related to the underlying item and as the consumption rate for an item changes, the replacement date may be dynamically updated to reflect the change in the consumption rate. Concannon teaches that the user devices include mobile devices such as smart phones. However, Concannon does not teach the limitations recited in the independent claims 1 and 17, “identifying item characteristics associated with an item, a first item characteristic being determined from data representing a product characteristic configured to identify at least one of a product classification, a product type, and a product cost per unit, at least a portion of the data representing the product characteristic being received from a mobile computing device in data communication with and at an adaptive distribution platform, determining, using the adaptive distribution platform to determine a predicted event associated with depletion of the item, a frequency based on at least an item characteristic at which the item is scheduled for distribution in association with a subset of subscriber accounts”.

	(iii)      JP2000148432 A discloses that a management server 1 operating in a  network 100 determines consumables among a plurality of electronic devices compatible with the consumables to be used based on the degree of consumption of consumables, the frequency of use of electronic devices, the functions or specifications of electronic devices, or the time required for the replacement process according to the instruction of the operator, and the consumption based on the determined replacement relationship. Whenever there is a shortage or depletion of consumables the user is prompted to execute the product replacement process for the specific electronic device so that the electronic device can be replenished with consumables from another electronic device that uses the same consumable. For example, when a toner runs out in any of the multifunction devices 6 to 9, a message can be sent to the personal computer used by the administrator of the multifunction device, and toner replenishment can be performed quickly regardless of whether an operator is present near the multifunction device that has run out of toner. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)`Brosnan et al. [US 20140279291 A1; see para 0021] in the field of communicating to a device information associated with replenishment status of a retil item in inventory discloses 

an inventory management module 106 continuously or periodically checking the status of items identified as out-of-stock by a customer to determine the replenishment status of an item. If the inventory management module 106 determines that an out-of-stock item has been replenished, the server 104 is configured to communicate a replenishment status message 130 via network 114 to the mobile computing device 116 where the item notification module 120 displays or otherwise communicates the information to the user. The replenishment status message 130 identifies which item has been replenished, the number of items in inventory, the retail establishment location, and any other relevant information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625